Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
STATUS OF CLAIM
2.	Claims 11-13 and 34-46 are pending.
3.	Claims 11-13, Group II  elected
4. 	Claims 1-10 and 14-33, are canceled, non-elected Group 1 and III-V.
5.	Claims 34-46 are newly added.
6.	Claims 11-13 and 34-46, are hereby examined.

Response to Restriction Election
7.	The Applicant provisional election of the Restriction election requirement filed 06/29/2022 is acknowledged and entered. Since the Applicant made a provisional election, the election is considered to be without traverse.


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 11-13 and 34-46, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
10.	In the instant case, claim 11 is directed to a process (i.e. method), and claim 39 is directed to a machine (i.e. system). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
11. 	The limitations of independent claim 1, which is representative of independent
claims 39 have been denoted with letters by the Examiner for easy reference. The abstract idea recited in claim 1 are identified in bold below:
[A]	A method for defining a configurable requisite collection associated with credentials, comprising:
[B]	 selecting a credential schema stored on a verifiable data registry, wherein the credential schema comprises a list of attributes associated with required credentials; 
[C]	configuring at least one rule associated with the required credentials; and
[D]	 defining the configurable requisite collection based on the credential schema and the at least one configuration rule.  
	Limitations A through D under the broadest reasonable interpretation covers steps or functions of a combination of certain methods of organizing human activity and mental activities, specifically managing commercial/legal behavior (e.g., defining, selecting, and configuring). For example, the disclosure establishes a requisite for collecting credentials, store it in a registry and set a policy for governing the requisite, which is a form of commercial and legal activities, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, limitations A through D recite at least one or more abstract ideas.
Accordingly, claim 1, and by analogy similar claims 39, recite at least one abstract ideas and the analysis proceed to Step 2A.2.
12. 	The judicial exception is not integrated into a practical application. In particular,
claims 1, recites the additional elements in bold below:
[A]	A method for defining a configurable requisite collection associated with credentials, comprising:
[B]	 selecting a credential schema stored on a verifiable data registry, wherein the credential schema comprises a list of attributes associated with required credentials; 
[C]	configuring at least one rule associated with the required credentials; and
[D]	 defining the configurable requisite collection based on the credential schema and the at least one configuration rule.  
[E]	Independent claim 39, further recites an administrator device, wherein the administrator device comprises a processor and a memory for executing logic to:
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a verifiable data registry/ processor, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet. Therefore, the claim is 
directed to an abstract idea and the analysis proceeds to Step 2B. 
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claims 1 and 39 are not patent eligible and are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
13.	Dependent claims 12-13 and 40-41, further recites further comprising: communicating the configurable requisite collection to a holder; receiving a configurable requisite collection proposal from the holder if the holder satisfies requirements of the configurable requisite collection; and, further comprising: determining if the holder satisfies requirements of the configurable requisite collection based on a comparison of the configurable requisite collection to at least one holder credential, wherein the holder credential comprises a proof of at least one of the credential's validity, non-revocation, and ownership. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (determining if the holder satisfies a policy for governing the requisite and then present to the holder the configurable requisite collection and), as this is a form of legal and commercial interactions of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. There are no additional elements in claims for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claim 1 and 39 above, and therefore claims 12-13 and 40-41, are ineligible.
14.	Dependent claims 34-38, further recites further comprising: sending a credential presentation subscription request from a subscriber to a holder, wherein the credential presentation subscription request defines a credential presentation subscription, comprising: at least one credential of the holder; and at least one subscription condition;
communicating the credential presentation subscription request to the holder; determining if the holder consents to the credential presentation subscription;
 recording the credential presentation subscription if the holder consents to the credential presentation  subscription automatically presenting the at least one credential of the holder in accordance with the at least one subscription condition without additional consent from the holder;  determining if a credential presentation request conforms with the credential presentation subscription before automatically presenting the at least one credential of the holder; wherein presenting the at least one credential of the holder comprises a proof of at least one of validity, non-revocation, or ownership; and further wherein the proof is based on information stored on a verifiable data registry; wherein the verifiable data registry comprises a blockchain; and  wherein an issuer issues the at least one credential of the holder to the holder and stores a credential status of the credential on a verifiable data registry; and further comprising failing to automatically present the at least one credential of the holder to the subscriber based on the credential status stored on the verifiable data registry, wherein the credential status is revoked. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (subscribing for a credential by submitting the requirement to obtain the credential) as this is a form of legal and commercial interactions of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. There are no additional elements in claims for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claim 1 and 39 above, and therefore claims 34-38, are ineligible.
15.	Dependent claims 42-46, further recites further comprising: an administrator device, wherein the administrator device comprises a processor and a memory for executing logic to: provide a holder agent to a holder device associated with a holder, wherein the holder is a user of the holder device; wherein the holder agent comprises logic for: sending a credential request to an issuer, wherein the credential request comprises an assertion by the holder; receiving a credential from the issuer according to the credential request; and further wherein the administrator device further comprises logic to determine an issuer credibility score based on at least one issuer credential characteristic according to a scoring formula; provide an agent to at least one of a holder device, an issuer device, or a subscriber device associated with a holder, an issuer, or a subscriber, respectively, wherein the holder, the issuer, or the subscriber is a user of the respective device; sending a message associated with a credential request to another agent, wherein the credential request comprises an assertion by the holder; wherein the credential request is associated with a credential presentation; wherein the credential request is associated with a credential subscription; and wherein a proxy communicates on behalf of the holder, the issuer, or the subscriber. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human. For example, the disclosure establishes providing a platform for a requester to request for a credential and keeping a credibility score on the credential issuer, which is a form of mental process and commercial interactions of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. Here the administrative device is used as a, computer or processor to automate and/or implement the abstract idea of as indicated in claim 39 above. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” processed or performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, the claims 42-46 are not patent eligible.
16. 	In summary, the dependent claims considered both individually and as an
ordered combination do not provide meaningful limitations to transform the abstract idea
into a patent eligible application of the abstract idea such that the claims amount to
significantly more than the abstract idea itself. The claims do not recite an improvement
to another technology or technical field, an improvement to the functioning of the
computer itself, or provide meaningful limitations beyond generally linking an abstract
idea to a particular technological environment. Therefore, the claims are rejected under
35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 11, 39 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Dharamshi (US 20050066050 A1) in view of Lindsay et al., (US 20200238952 A1).

20. 	With respect to claims 11 and 39, Dharamshi teaches a method and system for defining a configurable requisite collection associated with credentials, comprising:
an administrator device (e.g. Data Distribution Device, 300), wherein the administrator device comprises a processor and a memory for executing logic to (Fig. 3 item 310-memory, 320-micro-processor):
configuring at least one rule associated with the required credentials (Fig. 4 item 400 “Rule Editor: Rule Creation”), and
(Claim 39) provide a subscriber agent to a subscriber device associated with a subscriber, wherein the subscriber is a user of the subscriber device (Fig. 4 item 400, ¶¶ 0076-0080) 
	Dharamshi does not explicitly disclose
selecting a credential schema stored on a verifiable data registry, wherein the credential schema comprises a list of attributes associated with required credentials; 
defining the configurable requisite collection based on the credential schema and the at least one configuration rule.
However, Lindsay discloses
selecting a credential schema stored on a verifiable data registry, wherein the credential schema comprises a list of attributes associated with required credentials (¶ 0118 “...wherein a user can make selection or perform motions relative to the window 460, in contact or near contact therewith, to make selections that can select a password or meet other identifying criteria (e.g. schema) such as selecting predetermined portions of an image according to a secret rule such that the interactions with the GUI are interpreted as a password or credentials, rather, that help authenticate a user. Such credentials, whether a password, PIN, or other entry, can also be responsive to personal rules in a Private Rules database...” (e.g. data registry). 
defining the configurable requisite collection based on the credential schema and the at least one configuration rule (¶ 0118 “...Such credentials, whether a password, PIN, or other entry, can also be responsive to personal rules in a Private Rules database...”).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application is filed, to simply modify the device of Dharamshi, with the credential schema of Lindsay in order to have a platform for verifying ownership of credentials according to a set rule.

21. 	With respect to claim 42, the combination of Dharamshi  in view of Lindsay teaches all the subject matter as disclosed in claim 39 above.
	Furthermore, Dharamshi discloses the system of claim 39, further comprising:  discloses an administrator device, wherein the administrator device comprises a processor and a memory for executing logic to (Fig. 3 item 310-memory, 320-micro-processor): 
And provide a holder agent (e.g., user interface) to a holder device associated with a holder, wherein the holder is a user of the holder device (¶¶ 0061-0063).
wherein the holder agent comprises logic for:
sending a credential request to an issuer, wherein the credential request comprises an assertion by the holder (¶ 0064 “...The Subscription request may
contain information regarding the type of data that is desired, the Source of the data, and/or any other appropriate identifying information. The request may then be sent
through network interface card 230 to a data distribution device...”). 
receiving a credential from the issuer according to the credential request (¶ 0084 “...The process then calls for generating a message Specifying a user interface corresponding to the Selected template and the parameters for the Selected template (step 524). The message may contain a natural language definition of the template's
parameters. The message may then be sent to the initiating device...”), and
 Lindsay further disclose wherein the administrator device further comprises logic (e.g. training module) to determine an issuer credibility score based on at least one issuer credential characteristic according to a scoring formula (¶ 0096 “...request feature to provide training and testing on demand. Thus, the training module may evaluate and track performance, initiate training, provide user feedback and scoring from test sessions and actual performance...”).

22. 	With respect to claim 43, the combination of Dharamshi  in view of Lindsay teaches all the subject matter as disclosed in claim 39 above.
	Furthermore, Dharamshi discloses the system of claim 39, further comprising:  
an administrator device, wherein the administrator device comprises a processor and a memory for executing logic to: provide an agent to at least one of a holder device, an issuer device, or a subscriber device associated with a holder, an issuer, or a subscriber, respectively, wherein the holder, the issuer, or the subscriber is a user of the respective device (¶¶ 0061-0064, 0084). 
sending a message associated with a credential request to another agent, wherein the credential request comprises an assertion by the holder (¶ 0064, 0088 “... may be performed at an entirely different data distribution device...”), and
receiving a message associated with the credential request (¶ 0088 “...Moreover, the Specified parameters may be Sent with the indication of the Selected template. As a further example, the receipt of the Subscription request and Sending of data in accordance with the rules may be performed at a time...”).

23. 	With respect to claim 44, the combination of Dharamshi  in view of Lindsay teaches all the subject matter as disclosed in claim 43 above.
	Furthermore, Dharamshi discloses, wherein the credential request is associated with a credential presentation (¶ 0088 “...selected template...”).
24. 	With respect to claim 45, the combination of Dharamshi  in view of Lindsay teaches all the subject matter as disclosed in claim 43 above.
	Furthermore, Dharamshi discloses, wherein the credential request is associated with a credential subscription (¶ 0011 “...The data distribution device is also operable to translate the rule into a rule engine format, determine whether a message has been received including a Subscription request, identify data conveyance rules associated with the Subscription request if a Subscription request has been received, and Send 
data in accordance with the identified rules...”).

25. 	With respect to claim 46, the combination of Dharamshi  in view of Lindsay teaches all the subject matter as disclosed in claim 43 above.
	Furthermore, Dharamshi discloses, wherein a proxy communicates on behalf of the holder, the issuer, or the subscriber (¶ 0088 “... may be performed at an entirely different data distribution device...”).

26.	Claims 12-13, 34-38 and 40-41, are rejected under 35 U.S.C. 103 as being unpatentable over Dharamshi (US 20050066050 A1) in view of Lindsay et al., (US 20200238952 A1) and further in view of Vishik et al., (US 7877790 B2).

27. 	With respect to claims 12 and 40, the combination of Dharamshi in view of Lindsay teaches all the subject matter as disclosed in claim 11 above, but does not explicitly disclose the method of claim 11, further comprising: communicating the
 configurable requisite collection to a holder; 
receiving a configurable requisite collection proposal from the holder if the holder satisfies requirements of the configurable requisite collection.  
	However, Vishik discloses the method of claim 11, further comprising: communicating the configurable requisite collection to a holder (col 2 lines 6-13, lines 38-60, “...The method also includes selecting a type of credential, at least partially based on: an origin of the request, the user data requested, a transaction value, a plurality of data disbursement rules, or any combination thereof”). 
receiving a configurable requisite collection proposal from the holder if the holder satisfies requirements of the configurable requisite collection (col 2 lines 6-13, lines 38-60, col 4 lines 43-58 “...Additionally, the computer program 108 can include instructions that constitute one or more data disbursement rules within the rules engine 112. Data disbursement rules can be specified by the user and can include instructions to determine at least one credential type that will be used to verify a requester device 130 before the requester may receive a user profile...”).  
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application is filed, to simply modify the device of Dharamshi, with the credential schema of Lindsay and disbursement rule of Vishik, in order to perform ownership verification of credentials according to a set rule.

28. 	With respect to claims 13 and 41, the combination of Dharamshi  and Lindsay in view of Vishik teaches all the subject matter as disclosed in claim 12 above.
	Furthermore, Vishik discloses determining if the holder satisfies requirements of the configurable requisite collection based on a comparison of the configurable requisite collection to at least one holder credential, wherein the holder credential comprises a proof of at least one of the credential's validity, non-revocation, and ownership (Fig. 3 step 314-316, 332-336, col 4 line 43- col 5 line 54).  

29.	With respect to claim 34, the combination of Dharamshi in view of Lindsay teaches all the subject matter as disclosed in claim 11 above, but does not explicitly disclose the method of claim 11, further comprising: sending a credential presentation subscription request from a subscriber to a holder, wherein the credential presentation subscription request defines a credential presentation subscription, comprising:
at least one credential of the holder; and 
at least one subscription condition;
communicating the credential presentation subscription request to the holder; determining if the holder consents to the credential presentation subscription;
 recording the credential presentation subscription if the holder consents to the credential presentation  subscription automatically presenting the at least one credential of the holder in accordance with the at least one subscription condition without additional consent from the holder. 
	However, Vishik discloses the method of claim 11, further comprising: sending a credential presentation subscription request from a subscriber to a holder, wherein the credential presentation subscription request defines a credential presentation subscription (col 18 line34-41, “...electronic subscriptions...”), comprising:
at least one credential of the holder (Fig. 3 step 312-316, col 10 lines 44-50), and at least one subscription condition (Fig. 3 step 332-352, col 10 lines 44-53 “rules engine”)
communicating the credential presentation subscription request to the holder (Fig. 3 step 352 col 11 lines 54-62),
 determining if the holder consents to the credential presentation subscription (Fig. 3 step 332-336, Fig. 4 step col 5 lines 15-31, col 11 lines 31-34). 
 	recording the credential presentation subscription if the holder consents to the credential presentation subscription automatically presenting the at least one credential of the holder in accordance with the at least one subscription condition without additional consent from the holder (Fig. 3 step 340-344, 350-352, col 1 lines 50-61, col 11 lines 54-62).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application is filed, to simply modify the device of Dharamshi, with the credential schema of Lindsay and the credential presentation of Vishik, in order to perform ownership verification of credentials according to a set rule.

30. 	With respect to claim 35, the combination of Dharamshi  and Lindsay in view of Vishik teaches all the subject matter as disclosed in claim 34 above.
	Furthermore, Vishik discloses the method of claim 34, further comprising determining if a credential presentation request conforms with the credential presentation subscription before automatically presenting the at least one credential of the holder (Fig. 3 step 312-316, col 10 lines 44-50).

31. 	With respect to claim 36, the combination of Dharamshi  and Lindsay in view of Vishik teaches all the subject matter as disclosed in claim 34 above.
	Furthermore, Vishik discloses the method of claim 34, wherein presenting the at least one credential of the holder comprises a proof of at least one of validity, non-revocation, or ownership (Fig. 3 step 314-316, 332-336, col 4 line 43- col 5 line 54), and 
And Lindsay discloses the method of claim 34 further, wherein the proof is based on information stored on a verifiable data registry (¶ 0118).  

32. 	With respect to claim 37, the combination of Dharamshi  and Lindsay in view of 
Vishik teaches all the subject matter as disclosed in claim 34 above.
Furthermore, Lindsay discloses the method of claim 34, wherein the verifiable data registry comprises a blockchain (¶¶ 0039, 0143). 
 
33. 	With respect to claim 38, the combination of Dharamshi  and Lindsay in view of Vishik teaches all the subject matter as disclosed in claim 34 above.
Furthermore, Vishik discloses the method of claim 34, wherein an issuer issues the at least one credential of the holder to the holder and stores a credential status of the credential on a verifiable data registry (Fig. 3 step 350-352, col 11 lines 54-62), and 
further comprising failing to automatically present the at least one credential of the holder to the subscriber based on the credential status stored on the verifiable data registry, wherein the credential status is revoked (Fig. 3 step 316, 336-346, col 10 line 64-col 11 line 5, col 11 lines 35-44).




Conclusion
34. 	The prior art made of record and not relied upon is considered pertinent to the
applicant’s disclosure.
(1) 	(US 20030115253 A1) – Barbir et al., Framework for Service Personalization – relates to frameworks for service personalization and is particularly concerned with personalization of content.
(2)	(US 20180343263 A1) – Camenisch et al., Traitor Tracing for Obfuscated Credentials - relates to cryptographic credentials and, more specifically, to tracing rogue cryptographic credentials while preserving privacy properties of an underlying authentication scheme of a computing system.

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685